B. F. SAFE OLD, J.
We have nothing before us but a bill of exceptions, without assignment of errors. It seems that one of the two executors of Trammell’s estate went before the probate court, and asked for the allowance of a simple account of goods furnished by him for the estate. The account is for about $400, and embraces items for the years from 1855 to 1865. The executor cannot have his demands against the estate settled by piecemeal in that way. The items may or may not be proper charges. He must make a settlement, if he desires the court to pass upon his acts.
The appeal is dismissed